Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nobuhiko Sukenaga on January 5, 2022.

The application has been amended as follows: 

	Claim 11 has been amended as follows:

Claim 11 (Amended): The pump according to claim 7, Page 5 of 16Appl. No. 16/922,036 Amdt. Dated: December 16, 2021 Reply to Office action of September 16, 2021 
wherein the one or plurality of second hole portions is arranged in a region not overlapping with the antinode of vibration at a position excluding the center of the first plate-shaped body 






Claim 13 (Amended): The pump according to claim 7, Page 5 of 16Appl. No. 16/922,036 Amdt. Dated: December 16, 2021 Reply to Office action of September 16, 2021 
wherein the one or plurality of third hole portions is arranged in a region not overlapping with the antinode of vibration at a position excluding the center of the first plate-shaped body 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
January 6, 2022